Citation Nr: 1202947	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  07-00 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD), for accrued benefits purposes.

3.  Entitlement to service connection for a knee injury, for accrued benefits purposes.

4.  Entitlement to service connection for hypertension, for accrued benefits purposes.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 28, 1980 to February 13, 1981 and from September 27, 1990 to August 22, 1991, including service in Southwest Asia during Operation Desert Shield/Storm.  He died in June 2005.  The appellant is the custodian of the Veteran's surviving children.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from two rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, dated in December, 2005.  

The Veteran testified at a local hearing before an RO Decision Review Officer in July 2008.  A transcript of that hearing is of record.

In October 2010, the Board remanded this case to the RO via the Appeals Management Center (AMC) in Washington, D.C., directing the RO/AMC to obtain the hospitalization records from when the Veteran was reportedly hospitalized for a five week period shortly before his death, to obtain the Veteran's complete VA treatment records pertaining to treatment for psychiatric problems and hypertension from the VA treatment facilities in Birmingham and Tuscaloosa, Alabama, and, if deemed necessary, to obtain a VA medical opinion regarding the cause of the Veteran's death.  The RO/AMC obtained the Veteran's treatment records from the VA Medical Center (VAMC) in Tuscaloosa, Alabama, and obtained a negative reply from the VAMC in Birmingham, Alabama.  Additionally, the RO/AMC contacted the appellant to request copies of the Veteran's hospital records dated shortly before his death or a release form so that the records could be obtained on her behalf.  No response was received.  Finally, the RO/AMC obtained a VA medical opinion with respect to the Veteran's cause of death in July 2011.  Accordingly, the Board finds that the RO/AMC substantially complied with the Board's October 2010 remand directives and that no further action is necessary in this regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The issues of entitlement to service connection for PTSD, for accrued benefits purposes, entitlement to service connection for a knee injury, for accrued benefits purposes, and entitlement to service connection for hypertension, for accrued benefits purposes, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required on her part.

FINDINGS OF FACT

1.  The Veteran died on June [redacted], 2005 from cardiopulmonary arrest.  A history of depression was another significant condition that contributed to his death.  

2.  The Veteran suffered from depression as a symptom of PTSD, which he incurred as a result of his active service.

3.  The cause of the Veteran's death was causally related to his active service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2011); 38 C.F.R. § 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000, the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2011).  In this decision, the Board grants service connection for the cause of the Veteran's death.  Thus, any deficiency in VA's compliance with respect to this claim is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

The appellant contends that the Veteran's cardiopulmonary arrest which resulted in his death, was due to PTSD and hypertension.  

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in, or aggravated by service, either caused or contributed substantially or materially, to the cause of death.  See 38 C.F.R. § 3.312(a) (2011).  For a service-connected disability to be the cause of death, it must singly, or jointly with some other condition, be the immediate or underlying cause of death, or be etiologically related thereto.  See 38 C.F.R. § 3.312(b) (2011).  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that the disability casually shared in producing death, but rather, it must be shown that it contributed substantially or materially.  See 38 U.S.C.A. § 1310 (West 2002 & Supp. 2011); 38 C.F.R. § 3.312 (2011).

A contributory cause of death is inherently one not related to the principal cause.  38 C.F.R. § 3.312(c)(1) (2011).  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  Id.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.  

Therefore, service connection for the cause of a Veteran's death may be demonstrated by showing that the Veteran's death was caused, or substantially or materially contributed to, by a disability for which service connection had been established at the time of death, or for which service connection should have been established.

Service connection may be granted for a disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303 (2011).  Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2011).

To establish entitlement to service connection for PTSD a Veteran must provide medical evidence diagnosing PTSD; a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2011).

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims appealed before July 13, 2010, but not yet decided by the Board. 

This revision adds to the types of claims VA will accept through credible lay testimony alone, as being sufficient to establish occurrence of an in-service stressor without undertaking other development to verify a veteran's account.  The PTSD regulation, § 3.304(f), previously only authorized VA to accept statements from Veterans who served in combat, as denoted by combat-related awards or decorations or other evidence sufficient to establish participation in combat, as sufficient to accept the occurrence of the claimed in-service stressor.  VA later amended its PTSD regulations to also accept the statements of Veterans who are former Prisoners-of-War and those with an in-service diagnosis of PTSD as sufficient to establish occurrence of an in- service stressor if they are consistent with the places, types, and circumstances of service.

The amendment of 38 C.F.R. § 3.304(f) eliminates the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  The new regulatory provision requires that: (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.

In the instant case, the record contains substantial evidence to indicate that the Veteran had a PTSD diagnosis at the time of his death and that the Veteran's PTSD was based on a fear of hostile military activity.  The Veteran's VA treatment records reveal that he had a PTSD diagnosis as early as February 2005.  In a March 2005 PTSD group treatment session, with a VA psychologist, the Veteran was again assessed with having PTSD.  The record further reveals that he attended multiple individual and group VA therapy session to treat his PTSD between March and April 2005.  The VA examiner that provided the July 2011 medical opinion remarked that he could not find a full PTSD evaluation under the criteria of the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  The examiner did acknowledge, however, that the Veteran did have a PTSD diagnosis.  On this record the Board finds that the Veteran had a current PTSD diagnosis as required under 38 C.F.R. § 3.304(f).

With respect to the required link between the Veteran's PTSD symptoms and an in-service stressor, the Veteran's service records are devoid of any reference to treatment for a psychiatric disorder or to the traumatic events that the Veteran contends he endured during his military service.  However, as noted previously, the record contains extensive evidence that the Veteran received regular treatment for his PTSD symptoms.  A March 2005 VA treatment record reveals that the Veteran's PTSD diagnosis was based on his report of experiencing traumatic events while spending eleven months in a war zone with his National Guard unit.  He indicated that, while he did not participate directly in combat, he was working with the ammunition supply lines and was receiving enemy fire.  He reported that felt like he was in constant danger.  He additionally reported seeing a lot of dead bodies.  He reported that because of his traumatic military experiences, he had had problems controlling his anger for several years.  He additionally was found to have other PTSD symptoms that affected his mood and his temper, such as depression and insomnia.  He avoided people, crowds, and romantic involvements because he could not get along with anybody.  He additionally lost a job in Atlanta after having a violent verbal exchange with his boss.  

Based on the Veteran's service record and his noted military occupational specialty (MOS) of ammunition specialist, the Board finds that the Veteran's reported traumatic stressors are consistent with the places, types, and circumstances of his service in Southwest Asia during Operation Desert Shield/Storm, and that the symptoms surrounding his diagnosed PTSD are related to his in-service trauma.  Accordingly, the Board finds that a link has been established between the Veteran's PTSD symptoms and his claimed in-service stressors.  See 38 C.F.R. § 3.304(f) (2011).

With respect to whether the record contains credible supporting evidence that the Veteran's claimed in-service stressor occurred, even though the evidence does not indicate that the Veteran was involved in combat, and the Veteran himself had stated that he was not directly involved in combat, the Veteran's contention, that he was in areas that were undergoing enemy fire and his contention that he saw numerous dead bodies, all contributing to his fear of hostile military activity, are, again, consistent with the places, types, and circumstances of his military service.  Again, his MOS was an ammunition specialist and there is no reason to doubt his contentions that he was exposed to enemy fire and that he saw numerous dead bodies during his service in Southwest Asia.  Accordingly, the Board will afford the full benefit of the doubt in this case and find that the Veteran did indeed his claimed in-service trauma, and consequently, that all elements required to establish service connection for PTSD were met by the Veteran.  See 38 C.F.R. § 3.304(f)(3) (2011).

Turning now to the issue of whether the Veteran's PTSD caused, or contributed substantially or materially to his death, the Board notes that, while the Veteran's death certificate indicated that a history of depression contributed to his death, his VA treatment records did not reveal a lone-standing diagnosis of depression.  Nonetheless, the claims file contains multiple VA treatment records revealing that the Veteran was treated for depression as a symptom of his PTSD, and that the two conditions were treated interchangeably.  At times, notations regarding his current medications indicated that he was prescribed with Citalopram to treat his PTSD symptoms.  At other times, the notations indicated that Citalopram was prescribed to treat depression.  He received additional treatment for depression, including a prescription for Trazadone.  In April 2005, the Veteran discussed the possibility of changing his antidepressant medication, but was told that he should continue taking Citalopram.  In an April 2005 addendum, following the Veteran's participation in a PTSD group, a VA psychiatrist noted that the Veteran still had nightmares and that he felt depressed at times, but that he was compliant with his medications.  Finally, as previously discussed, the VA treatment records dated in March 2005 reveal that the Veteran was dealing with depression as a symptom of his PTSD, and that it affected his mood and temper.  On this record, the Board finds that the Veteran had a history of depression as a symptom of his PTSD, and therefore, that a finding that a history of depression contributed to his death is consistent with an ensuing finding that his diagnosed PTSD contributed to his death.  

In making this determination, the Board observes that in adjudicating a claim, it is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, the United States Court of Appeals for Veterans Claims (Court) has held that the Board has the responsibility to do so.  See Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  In this regard, the Board notes that the VA examiner that provided the July 2011 medical opinion indicated that there was nothing in the Veteran's records to indicate that he was treated for depression.  Moreover, while the examiner correctly noted that the Veteran had not been diagnosed with a depressive disorder, and that he had been diagnosed with PTSD, he indicated that he could not determine why depression appeared on the Veteran's death certificate.  As previously discussed, an ample amount of VA treatment records indicate that the Veteran was treated for depression as a symptom of his PTSD, and therefore, the Board affords minimal probative value to the opinion of the July 2011 VA examiner.

In sum, the Board finds that the Veteran met the required criteria to establish service connection for PTSD.  He had a current PTSD diagnosis, the medical evidence of record supported the finding that he had incurred PTSD as a result of the trauma that he experienced during his active service, and all credible supporting evidence supported his contentions that he had experienced his claimed in-service stressors.  Finally, where the Veteran's death certificate indicated that a history of depression was as contributing factor to his death, and depression was a prevalent symptom of his PTSD, the Board finds that the Veteran's PTSD substantially contributed to his death.  Accordingly, applying the benefit of the doubt doctrine, all doubt is resolved in favor of the appellant.  See 38 C.F.R. § 3.102 (2011).  Therefore, the appellant's claim for service connection for the cause of the Veteran's death is granted.


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.


REMAND

The appellant's remaining claims on appeal are those of entitlement to service connection for PTSD, for accrued benefits purposes, entitlement to service connection for a knee injury, for accrued benefits purposes, and entitlement to service connection for hypertension, for accrued benefits purposes.  Unfortunately a remand is required with respect to these claims.  

At the outset, the Board observes that these claims were denied in a December 2005 rating decision.  Nonetheless, in a January 2006 Notice of Disagreement, the appellant indicated that she was in disagreement with the decision made by the RO with respect to her DIC claim.  She then stated that she wished to continue the claim filed for service connected disability.  Thus, the Board construes these statements as a timely NOD to the RO's December 2005 rating decision which denied the appellant's accrued benefits claims.  In making this determination, the Board points out that the Court has held that "no procedural requirement in the adjudication of Veterans benefits is less burdensome than the NOD... finding that a statement constitutes an NOD merely requires finding 'terms that can be reasonably construed as a desire for appellate review.'"  Ortiz v. Shinseki, 23 Vet. App. 353, 358 (2010) (citing Gallegos v. Principi, 283 F.3d 1309, 1314 (Fed.Cir.2002)).  Therefore, the Board is required to remand these claims for the issuance of a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Readjudicate the appellant's accrued benefits claims on appeal.  If any of these claims remains denied, provide the appellant and her representative with a statement of the case.  Inform the appellant that in order to perfect an appeal of her denied claim(s), she should submit a timely substantive appeal.  If the appellant's appeal is timely perfected, return any such denied matters to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


